Case: 14-14096     Date Filed: 03/30/2015   Page: 1 of 4


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14096
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:12-cv-00100-WTM-GRS



WILLIE G. SMITH,

                                                                Plaintiff-Appellant,

                                       versus

PHILLIPS WINTERS
APARTMENTS,
a.k.a. Independent Lifestyles, Inc.,
HALLMARK MANAGEMENT,
ETHAL JACKSON,
JANET STRICKLAND,

                                                             Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                  (March 30, 2015)
                Case: 14-14096        Date Filed: 03/30/2015       Page: 2 of 4


Before JULIE CARNES, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:

       Willie Smith appeals pro se from the district court’s denial of his motion

under Federal Rule of Civil Procedure 60(d)(3) seeking relief from a judgment

based on alleged fraud on the court. On appeal, Mr. Smith contends that the

district court judge (1) should have disqualified himself from deciding the motion

due to personal bias and (2) engaged in a fraud upon the court when he dismissed

Mr. Smith’s underlying claim as time barred.

                                               I.

       Mr. Smith’s first argument on appeal is that the district court judge should

have disqualified himself due to personal bias.1 We review a district court judge’s

denial of a motion to recuse for an abuse of discretion. Gwynn v. Walker (In re

Walker), 532 F.3d 1304, 1308 (11th Cir. 2008). A judge is to recuse “himself in

any proceeding in which his impartiality might reasonably be questioned.”

28 U.S.C. § 455(a). The standard for recusal under § 455(a) is “whether an

objective, disinterested, lay observer fully informed of the facts underlying the

grounds on which recusal was sought would entertain a significant doubt about the

judge’s impartiality.” United States v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003)

       1
          Mr. Smith also argues that the district court judge refused to consider his original
motion for relief and the first amendment to the motion. The record shows, however, that the
district court ruled on Mr. Smith’s original motion and his subsequent amendments to the
motion.
                                                2
              Case: 14-14096     Date Filed: 03/30/2015   Page: 3 of 4


(internal quotation marks omitted). The general rule is that “bias sufficient to

disqualify a judge must stem from extrajudicial sources.” Gwynn, 532 F.3d at

1310 (internal citation marks omitted). A judge’s rulings in a case are a basis for

recusal only when they “show such pervasive bias and prejudice that it constitutes

bias against a party.” Id. at 1311.

      There is no evidence of extrajudicial bias in this case. Instead, the only acts

that Mr. Smith argues warrant recusal are rulings by the district court judge with

which Mr. Smith disagrees. Because a fully informed and objective observer

would not entertain a significant doubt about the district court judge’s impartiality,

Mr. Smith has not shown that the district court abused its discretion when it

refused to recuse.

                                        II.

      Mr. Smith further argues that the district court erred in denying his Rule

60(d)(3) motion. He argues that the magistrate judge and the district court judge

committed fraud by dismissing his underlying claims as time barred because they

failed to discuss complaints he filed with the Department of Housing and Urban

Development (“HUD”), which, he asserts, tolled the statute of limitations.

      Under Rule 60(d)(3), a district court can “set aside a judgment for fraud on

the court.” See Fed. R. Civ. P. 60(d)(3). The party seeking relief under Rule

60(d)(3) must establish fraud “by clear and convincing evidence.” Booker v.


                                          3
                Case: 14-14096       Date Filed: 03/30/2015       Page: 4 of 4


Dugger, 825 F.2d 281, 283 (11th Cir. 1987). “Generally speaking, only the most

egregious misconduct, such as bribery of a judge or members of a jury or the

fabrication of evidence by a party in which the attorney is implicated, will

constitute a fraud on the court.” Rozier v. Ford Motor Co., 573 F.2d 1332, 1338

(5th Cir. 1978) (internal quotation marks omitted).2 We review the denial of a

Rule 60(d)(3) motion for an abuse of discretion. See Booker, 825 F.2d at 285.

       Because there is no evidence of fraud in this case, the district court did not

abuse its discretion in denying Mr. Smith’s motion. Mr. Smith argues that the

district and magistrate judges committed fraud by failing to consider his argument

that the statute of limitations was tolled while HUD investigated his claims.

However, the record shows that the court considered and rejected the tolling

argument when it held that, “regardless of any excludable time,” the statute of

limitations had run. See May 23, 2012 Order at 2 (DE 22). Mr. Smith has not

presented any clear and convincing evidence of fraud in this case. Instead, he

improperly seeks to relitigate the merits of his equitable tolling argument through a

Rule 60(d)(3) motion. Accordingly, the district court did not abuse its discretion

when it denied Mr. Smith’s motion.

       AFFIRMED.


       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981), this Court adopted
as binding precedent all decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.
                                               4